Case 1:20-cv-00934-DDD-KMT Document 35 Filed 06/11/21 USDC Colorado Page 1 of 6




                             In the United States District
                           Court for the District of Colorado
                              Judge Daniel D. Domenico

        Case No. 1:20-cv-00934-DDD-KMT

        Elite Oil Field Enterprises, Inc.,

             Plaintiff/Counter-Defendant,

        v.

        United States of America,

             Defendant/Counter-Plaintiff.


              Order Granting Motion for Judgment on the Pleadings


             This case, which is before the Court on the United States of America’s
        motion for judgment on the pleadings, seeks a tax refund based on a net-
        operating loss Plaintiff Elite Oil Field Enterprises, Inc. says it can carry
        back from its 2017 tax return to its 2015 return. Elite Oil’s 2015 tax
        return listed income tax due of $510,011. Elite Oil paid that amount
        when it filed its 2015 taxes after the close of its fiscal year on March 31,
        2016. (Doc. 1 at ¶¶ 7–8.) Elite Oil’s 2017 tax return reported a loss of
        $1,419,373 for its 2017 taxable income. (Id. at ¶ 10.) Several months
        after filing its 2017 return after the close of its 2017 fiscal year on March
        31, 2018, Elite Oil filed an amended 2015 return requesting to carry
        back its 2017 loss and requesting a refund of $494,337 on its 2015 taxes.
        (Doc. 25-2 at 1.) The IRS denied Elite Oil’s request by letter, Elite Oil
        appealed that determination, and the IRS again denied the requested
        refund.

             The IRS based its denial of Elite Oil’s appeal on the 2017 Jobs and
        Tax Cut Act, which terminated carryback losses for tax years ending
Case 1:20-cv-00934-DDD-KMT Document 35 Filed 06/11/21 USDC Colorado Page 2 of 6




        after December 31, 2017. (Doc. 1 at ¶¶ 17–18 (citing Pub. L. 115-997,
        § 13302(e)(2)).) Because Elite Oil was requesting a carryback for its 2017
        fiscal year, which ended on March 31, 2018, after the December 31, 2017
        Jobs and Tax Cut Act deadline, the IRS declined the refund.

           Elite Oil then filed this suit, challenging the IRS’s denial, and
        seeking a refund based on its request to carryback its 2017 operating
        loss to its 2015 return. Elite Oil argues it is entitled to relief because
        § 2303(c)(1) and (c)(2) of the 2020 Coronavirus Aid, Relief, and Economic
        Security Act, also known as the CARES Act, amended the Jobs and Tax
        Cut Act to eliminate carrybacks for tax years beginning after December
        31, 2017 and reinstating carrybacks for tax years beginning before
        December 31, 2017. (Doc. 1 at ¶¶ 19–23 (citing Pub. L. 116-136,
        § 2303(c)(1), (c)(2).) Elite Oil further argues that § 2303(d) makes those
        changes retroactive by stating, “the amendments [to the effective-date
        provisions for carrybacks] shall take effect as if included in the
        provisions of Public Law 115-97 to which they relate.” Pub. L. 116-136,
        § 2303(d). Because the CARES Act preserves carrybacks for tax years
        beginning before December 31, 2017, Elite Oil argues it is entitled to
        carry back its 2017 losses. (Doc. 1 at ¶ 21.)

           The government now moves for judgment on the pleadings under
        Federal Rules of Civil Procedure 12(c), arguing that the Court lacks
        subject-matter jurisdiction over Elite Oil’s claim. The government’s
        motion rests on a doctrine known as the “substantial variance” rule,
        which “bars a taxpayer from presenting claims in a tax refund suit [in
        federal court] that ‘substantially vary’ the legal theories and factual
        bases set forth in the tax refund claim presented to the IRS.” Green v.
        United States, 880 F.3d 519, 532 (10th Cir. 2018) (quoting Lockheed
        Martin Corp. v. United States, 210 F.3d 1366, 1371 (Fed. Cir. 2000)). The
        rule is derived from 26 U.S.C. § 7422(a) and 26 C.F.R. § 301.6402-2.

                                             2
Case 1:20-cv-00934-DDD-KMT Document 35 Filed 06/11/21 USDC Colorado Page 3 of 6




        Section 7422(a) operates as a limited waiver of sovereign immunity for
        refund suits where the taxpayer “has timely filed a refund claim at the
        [IRS] in the manner prescribed by regulation.” And Section 301.6402-
        2(b)(1) requires that a claim for refund filed with the IRS “must set forth
        in detail each ground upon which a credit or a refund is claimed and in
        facts sufficient to apprise the Commissioner of the exact basis thereof.”
        Courts have construed these provisions together to arrive at the
        substantial-variance rule that a taxpayer’s refund suit cannot present
        novel legal or factual theories not presented to the Commissioner of the
        IRS. Among other aspects of that rule, “any legal theory not expressly
        or impliedly contained in the application for refund cannot be considered
        by a court in which a suit for refund is subsequently initiated.” Green,
        880 F.3d at 532. The rule ensures that that the IRS is apprised “of the
        nature of the claim and its underlying facts, so that it can make a
        thorough administrative investigation and determination, correct any
        errors, and limit the scope of any ensuing litigation to those issues which
        have been examined and which it is willing to defend.” True v. United
        States, 190 F.3d 1165, 1171–72 (10th Cir. 1999) (cleaned up).

            The legal theory on which Elite Oil premises its complaint
        substantially varies from the theory under which it initially sought a
        refund from the IRS. Elite Oil sought to carry back its 2017 loss based
        on a pre-CARES Act version of the tax code. (See Doc. 25-4 at 1 (arguing
        that the pre-CARES Act version of 26 U.S.C. § 172 permitted Elite Oil
        to carry back its 2017 loss).) But its refund suit is premised on the
        provisions of the CARES Act that change the tax-year framework for
        carrybacks. Elite Oil did not present this argument to the IRS. Indeed,
        it couldn’t have: the CARES Act was passed after Elite Oil appealed the
        IRS’s determination.1 The applicability of the CARES Act, including

        1   Elite Oil recently filed a new amended 2015 return making the same
                                            3
Case 1:20-cv-00934-DDD-KMT Document 35 Filed 06/11/21 USDC Colorado Page 4 of 6




        whether it applies retroactively, must be determined by the IRS in the
        first instance. Because the IRS did not have the opportunity to do so, the
        substantial-variance rule strips this Court of subject-matter jurisdiction
        and bars Elite Oil’s suit.

           Elite Oil’s primary counterargument is that its underlying request—
        to carry back its 2017 net-operating loss—hasn’t changed, and so this
        suit does not substantially vary from its request to amend to the IRS.
        But at that level of generality, the substantial-variance rule would
        barely be a rule at all. Presumably most refund suits seek similar relief
        to the relief sought in administrative proceedings before the IRS. The
        problem here is that Elite Oil’s refund suit seeks the same relief for
        different legal reasons—the CARES Act. See Logan v. United States by
        & through Comm’r of Internal Revenue, No. 2:18-CV-99-FTM-29MRM,
        2018 WL 3067892, at *4 (M.D. Fla. June 21, 2018) (substantial-variance
        rule requires dismissal of claims based on new legal arguments even if
        those claims seek the same relief as in administrative proceedings before
        the IRS). That is the substantial variance that bars Elite Oil’s suit.

           Elite Oil next argues that the changes made to the effective dates for
        carrybacks by the CARES Act simply corrected a scrivener’s error in the
        Jobs and Tax Cut Act. That may or may not be true, but it misses the
        point either way. The substantial-variance rule exists so the IRS has the
        first opportunity to determine the way relevant law applies to a
        taxpayer’s claim. See Nat’l Commodity & Barter Ass’n/Nat’l Commodity
        Exch. v. United States, 843 F. Supp. 655, 660 (D. Colo. 1993) (“The
        purpose of this principle is to provide the IRS with adequate information


        argument it does in this case that the CARES Act permits the 2017
        carryback. That Elite Oil took this step is a tacit concession that the
        proper procedure for it to seek amendment is by first raising its CARES
        Act argument with the IRS.

                                            4
Case 1:20-cv-00934-DDD-KMT Document 35 Filed 06/11/21 USDC Colorado Page 5 of 6




        to consider claims and thus avoid the expense of unnecessary
        litigation.”), aff’d sub nom. Nat’l Commodity & Barter Ass’n v. United
        States, 42 F.3d 1406 (10th Cir. 1994); see also True v. United States, 190
        F.3d 1165, 1172 (10th Cir. 1999) (the purpose of the substantial-variance
        rule is to “limit the scope of any ensuing litigation to those issues which
        have been examined” by the IRS) (citations omitted)); Teco Energy v.
        United States, No. 98-430-CIV-J-TJC, 1999 WL 1273727, at *5 (M.D.
        Fla. Oct. 21, 1999) (taxpayer cannot premise refund suit on grounds
        “inconsistent with the grounds originally specified by the taxpayer in its
        refund claim”).2 The IRS thus is entitled to a first pass on the question
        of applicability of the CARES Act, and whether its changes merely
        corrected a scrivener’s error.3



        2  To be sure, applying the substantial-variance rule in this instance
        does not neatly serve all facets of the rule’s purpose. The CARES Act
        appears to be relatively clear, and the parties seem to agree that it
        applies to Elite Oil’s suit. Yet there remain benefits in allowing the IRS
        to take the first pass on how the CARES Act applies to Elite Oil’s
        request. Among other things, because the law squarely foreclosed Elite
        Oil’s request in 2018, the IRS was not able to pass on the merits of Elite
        Oil’s request. For example, is Elite Oil’s math right? Is it entitled to
        carryback an amount sufficient to cover its entire 2015 refund?
        Assuming the CARES Act permits Elite Oil’s carryback, the substantial-
        variance rule allows the IRS to answer these questions first.
        3 The Court is somewhat doubtful that the changes to the effective-date
        provisions for carrybacks corrected a true “scrivener’s error.” To qualify
        as such, the error must render a provision literally meaningless.
        Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of
        Legal Texts 234 (2012) (“But sometimes there is no sense of a provision—
        no permissible meaning—that can eliminate an absurdity unless the
        court fixes a textual error.”) It may or may not be that the drafters of
        the Jobs and Tax Cut Act made a mistake. But even if they did, that
        mistake isn’t so obvious to have made the effective-date provisions
        absurd or senseless. Id. (“A provision may be either disregarded or
        judicially corrected as an error (when the correction is textually simple)
        if failing to do so would result in a disposition that no reasonable person
        would approve.”)
                                            5
Case 1:20-cv-00934-DDD-KMT Document 35 Filed 06/11/21 USDC Colorado Page 6 of 6




           Citing Grigsby v. Barnhart, 294 F.3d 1215 (10th Cir. 2002), Elite Oil
        last argues that the CARES Act applies its amendments to the effective-
        date provisions retroactively, and retroactive statutes apply to pending
        litigation—even if that litigation commenced before the statute was
        enacted. That is certainly an accurate representation of Grigsby’s
        holding that, if Congress clearly makes a law retroactive, that law will
        apply to administrative claims commenced before enactment of the law.
        294 F.3d at 1219. But Grigsby has no bearing on the question presented
        by the government’s motion. Whether or not the CARES Act applies
        retroactively, the substantial-variance rule says that a tax-refund suit
        is permitted only if the IRS was allowed to determine the legal and
        factual issues underlying the suit in the first instance. Elite Oil has cited
        no authority, binding or otherwise, that the retroactivity doctrine acts
        as an exception to the substantial-variance rule.

           For these reasons, the Court grants the Government’s motion, (Doc.
        22), and orders that the case is dismissed without prejudice. The
        clerk is directed to enter judgment and close the case.

        DATED: June 11, 2021.                     BY THE COURT:



                                                  _______________________
                                                  Daniel D. Domenico
                                                  United States District Judge




                                             6
